DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/EP2017/079914 filed 11/21/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 1619746.9 and 16275171.3 filed Nov. 22, 2016 and Dec. 2, 2016 respectively, which papers have been placed of record in the file.  
Claims 1-18 are pending. 


Claim Objections

Claim 14 is objected to because of the following informalities:  
Claim 14 recites “the additive” in lines 11 and 12, wherein “the additive formulation” would be appropriate. 
Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a weight ratio of iron stearate and magnesium stearate to copper stearate is from 4:1 to 8:1. However, it would not be clear if the ratio is a sum of weights of magnesium stearate and copper stearate to copper stearate, or if the ratio includes a weight ratio of iron stearate to copper stearate, or magnesium stearate to copper stearate as well. Further, base claim 6 recites (ii) manganese and copper or (iii) iron and manganese and hence it would not be clear if claim 7 requires all of iron stearate and magnesium stearate and copper stearate present in the composition, or if only two transition metals meets claim 7. In particular, condition (iii) in claim 6 does not include copper. 

Claim 11 recites an unsaturated polymer, namely styrene-isoprene-styrene. The broadest reasonable interpretation of claim 9 includes any unsaturated polymer. Therefore, the scope of claim 11 would be unclear, since specific unsaturated polymer of styrene-isoprene-styrene is also recited. In other words, it would not be clear if claim 11 is limited to styrene-isoprene-styrene, or if claim 11 includes any unsaturated polymer. 
Claim 14 recites the limitation "the carrier polymer" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-18 are subsumed by this rejection because of their dependence. 
Appropriate correction and/or clarification is required. 



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8 of U.S. Patent No. 10,570,263. Although the :
Regarding claim 1: US ‘263 claims
A degradable composition
(a) a polyolefin of polyethylene, polypropylene and copolymers and blends thereof.
(b) two or more transition metal compounds in a total amount of from 0.15 to 0.6 wt%
(c) a mono- or poly-unsaturated C14-C24 carboxylic acid, or an ester, anhydride or amide thereof, in an amount of from 0.04 to 0.08 wt %;
(d) a synthetic rubber in an amount of from 0.04 to 0.2 wt %; and optionally
(e) dry starch in an amount of from 0 to 20 wt %; and/or
(f) calcium oxide in an amount of from 0 to 1 wt %; and/or
(g) a phenolic antioxidant stabilizer in an amount of from 0 to 0.2 wt%;
wherein the two or more transition metal compounds are selected from iron, manganese, copper, zinc, titanium, cobalt and cerium compounds and wherein the transition metals in the two or more transition metal compounds are different.
Therefore, claims 1 arrives at the present claim 1 in an anticipatory type manner.
Regarding claim 2: Suitable polymer include polyethylene, polypropylene and copolymers (see claim 1 of US ‘263).

Regarding claims 4-6: See claims 5-6 of US ‘256.
Regarding claim 7: While a weight ratio is not claimed, claim 6 recites
(i) iron, manganese, and copper or manganese or 
(ii) manganese and copper 
in the alternative. Hence, claim 7 is met by US 263 when (ii) or (iii) of claim 6 is selected. 
Regarding claim 8: An antioxidant is recited in claim 1 of US ‘263.
Regarding claim 10: A C16-C20 linear carboxylic acid, preferably oleic acid is recited in claim 8 of US 263.
Regarding claim 11: Preferably styrene-isoprene-styrene is recited in claim 8 of US 263.
Regarding claim 12: The additive composition comprises:
(b) two or more transition metal stearates in a total amount of from 0.2 to 0.3 wt %; and/or
(c) a mono-unsaturated C16 -C20 linear carboxylic acid in an amount of from 0.04 to 0.06 wt %; and
(d) a synthetic rubber in an amount of from 0.08 to 0.12 wt%; and/or
(e) dry starch in an amount of from 0.1 to 0.4 wt%; and/or
(f) calcium oxide in an amount of from 0.1 to 0.3 wt %; and/or

(f) a phenolic antioxidant stabilizer in an amount of from 0 to 0.2 wt%; (see claim 1 US 263).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sipinen et al. (5,216,043). 
Regarding claim 1: Sipinen is directed to a degradable polymer composition comprising:
(a) a polyolefin of polyethylene, polypropylene, polystyrene, polyethylenepropylene, polyethylenestyrene, polypropylenestyrene, and polyethylenepropylenestyrene; and 
(b) transition metal compounds, cobalt, manganese, copper, and iron in an amount of 0.001-2.0 parts by weight (see claims 1 and 7 of ROE). 
(c) A mono or poly unsaturated C10-C30 carboxylic acids (p. 3 ll.18-24)
(d) A synthetic rubber. In particular, a styrene butadiene rubber is disclosed in the working examples as an antioxidant (col. 6 ll. 15-25), wherein the antioxidant can be used in an amount of 0.1 wt% or more (col. 10 ll. 60-63). 
Further, a mixture of PE/PP are utilized in working examples 44-45, 58 a mixture of LDPE and PP in Examples 49, 51, which are synthetic polymers. With respect to the claimed amount 0.04 to 0.2 wt%, claim 1 does not recite a basis for the amounts, e.g. based on the total weight of the composition. Hence, broadly interpreted, claim 1 encompasses any amount of components (b), (c), and (d) depending on the basis, e.g. based on 10,000 parts of the polyolefin. Therefore the claimed amount of 0.04 to 0.2 wt% is met by Sipinen. 
While a mixture of two or more transition metals is not specifically mentioned, case law has established that it is prima facie obvious to Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. See MPEP 2143, rationale (E). In the instant case, one skilled in the art could have easily selected two or more of the claimed transition metal compounds of Fe, Mn, Cu, Co, since cobalt, manganese, copper, and iron are listed among a short list of options, and selection of two or more is well within the skill of one skilled in the art. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected two or more of the claimed transition metal compounds of Fe, Mn, Cu, Co. 
Regarding claim 2: Suitable polyolefins include polyethylene and polypropylene, and copolymers thereof. 
Regarding claim 3: Suitable polyolefins include LDPE (Table 3 Example 49) and HDPE (Example 54). 	Regarding claim 4: The degradable polymers were tested in an oven and all fell apart and became brittle in less than 90 days (see col. 6 ll. 27-36 Table 1) (equivalent to the polymer degrades in at most 90 days in air). 
Regarding claim 5: Suitable organic salts include stearates and acetates, oleates, naphthenates, linoleates, tallates (equivalent to carboxylates) (col. 3 ll. 40-46).
Regarding claim 6: While a mixture of two or more transition metals of iron, manganese and copper is not specifically mentioned, case law has established that it is prima facie obvious to Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. See MPEP 2143, rationale (E). In the instant case, one skilled in the art could have easily selected two or more of the claimed transition metal compounds of (i) (ii) or (iii) since they are listed among a short list of options, and selection of two or more is well within the skill of one skilled in the art. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected two or more of the claimed transition metal compounds of (i), (ii) or (iii). 
Regarding claim 7: While claim 7 further limits the amount of iron, manganese and copper, base claim 6 recites (ii) manganese and copper or (iii) iron and manganese  in the alternative. Hence, claim 7 is met by Sipinen since a combination of (ii) or (iii) is suggested by Sipinen for the same reasons mentioned previously regarding claim 1. 
Regarding claim 8: A sterically hindered phenol antioxidant is disclosed (col. 4 ll. 51-63). 
Regarding claim 9: The composition can further comprise a pigment (col. 5 ll. 22-24).
Regarding claim 10: A mono or poly unsaturated C10-C30 carboxylic acids (p. 3 ll.18-24).
Regarding claim 11: Suitable polyolefins include LDPE (Table 3 Example 49) and HDPE (Example 54) (equivalent to an unsaturated polymer. Also suitable is a styrene butadiene rubber is disclosed in the working examples as an antioxidant (col. 6 ll. 15-.


Claims 12-14, 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sipinen as applied to claim 14 above, and further in view of Roe et al. (WO 03/050178). 
Regarding claim 12: The composition comprises: 
(b) transition metal compounds, cobalt, manganese, copper, and iron in an amount of 0.001-2.0 parts by weight (see claims 1 and 7 of ROE). 
(c) A mono or poly unsaturated C10-C30 carboxylic acids (p. 3 ll.18-24)
(d) A synthetic rubber. In particular, a styrene butadiene rubber is disclosed in the working examples as an antioxidant (col. 6 ll. 15-25), wherein the antioxidant can be used in an amount of 0.1 wt% or more (col. 10 ll. 60-63). 
Further, a mixture of PE/PP are utilized in working examples 44-45, 58 a mixture of LDPE and PP in Examples 49, 51, which are synthetic polymers. With respect to the claimed amount 0.04 to 0.2 wt%, claim 1 does not recite a basis for the amounts, e.g. based on the total weight of the composition. Hence, broadly interpreted, claim 1 encompasses any amount of components (b), (c), and (d) depending on the basis, e.g. 
(e) Sipinen doesn’t mention a dry starch, although does disclose a biodegradable polymer can be added in an amount of 5-25 wt% of the composition (col. 5 ll. 1-21 Sipinen), although any amount could be considered to be within the scope of claim 12 for the same reasons discussed previously. 
Roe is directed to an additive composition for promoting polymer degradation. The degradable polymer includes dry starch of wheat starch, corn starch, etc. (p. 4 ll. 13-19 Roe). One skilled in the art would have been motivated to have selected a dry starch as the biodegradable polymer of Sipinen since it helps oxygen delivery to polymers to be degraded and accelerates oxidation of the polymer (p. 5 ll. 6-10 Roe). Therefore, it would have been obvious to one skilled in the art to have selected dry starch as the biodegradable polymer of Sipinen.
(f) Sipinen doesn’t mention calcium oxide. 
Garcia is directed to a degradable polymer composition comprising a polyolefin, and a transition metal compounds, preferably cobalt, cerium and iron stearate. Other metals include manganese, and copper. In addition, calcium oxide is added to the composition. One skilled in the art would have been motivated to have included calcium oxide to the composition of Sipinen to improve processability (col. 8 ll. 14-20 Garcia). 
With respect to the claimed amount 0.1 to 0.3 wt%, claim 12 does not recite a basis for the amounts, e.g. based on the total weight of the composition, or based on 100 parts by weight of the polyolefin, etc. Hence, broadly interpreted, claim 12 encompasses any amount of components (b), (c), (d), (e), (f), (g) depending on the basis. Note that this interpretation is reasonable given that Garcia teaches the additive package is added to a polyolefin thermoplastic during production of a packaging material (col. 2 ll. 34-51), with a specific example of 0.6 wt% calcium oxide in Example 21 based on the total weight of the additive composition, which is then diluted with Rexene 7011 resin. Therefore the claimed calcium oxide in an amount of 0.1 to 0.3 wt% is met by Sipinen.
(g) A sterically hindered phenol antioxidant is disclosed (col. 4 ll. 51-63) added in an amount of 0.02 to 0.2 wt% (see claim 27 of Sipinen). 
Regarding claim 13: A formulation of claim 1 is suggested by Sipinen comprising the two or more transition metals, unsaturated C14-C24 carboxylic acid, and synthetic rubber. The compositions can be coextruded of laminated articles wherein the degradation additives are in the layers of regions (col. 5 ll. 42-46) (equivalent to an additive formulation). The additive formulation can further comprise a biodegradable 
Regarding claim 14: A method of forming a degradable polymer composition is disclosed, comprising:
(i) forming an additive formulation comprising the two or more transition metals, unsaturated C14-C24 carboxylic acid, and synthetic rubber and a biodegradable polymer in an amount of 5-25 wt% of the additive formulation that is mixed with the polyolefin (col. 5 ll. 13-21) (equivalent to a carrier polymer for dilution in the polyolefin).
(iii) the additive composition is blended with a polyolefin to form a blend. Examples 1-14 were extruded in polypropylene polyolefin with an L/D ratio of 24:1. Therefore, it can be determined the additive formulation is 1/25 wt%, or 4% of the additive (based on the weight of the total composition). 
Regarding claim 17: Films were extruded case having a thickness of 102 microns (col. 6 ll. 6-14). 


Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sipinen as applied to claim 14 above, and further in view of Pomplun et al. (US 6,387,528). 
Regarding claim 15: Sipinen discloses films made from the compositions, although doesn’t elucidate a thickness. 
Pomplun is directed to a composition that is degradable. The thickness ranges from 0.1 to 3.0 mils, preferably 0.8 mils (2.5-76 microns, preferably 20 microns). One skilled in the art would have been motivated to have selected a film having a thickness within the scope of claim 15 to produce a film that can be degraded. Therefore, it would have been obvious to ones skilled in the art at the time the invention was filed to have produced a degradable films, including diapers (see col. 2 ll. 34-45 Pomplun and col. 5 ll. 35-43 Sipinen). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made a film having a thickness within the scope of claim 15. 
Regarding claim 16: Sipinen discloses the compositions can be made into laminates, although doesn’t mention a cellulose substrate. 
Pomplun is directed to a composition that is degradable and comprises a cellulose substrate includes ethyl cellulose (see claim 1 Pomplun). One skilled in the art would have been motivated to have made a laminate including a cellulose substrate to produce a flushable article (col. 1 ll. 10-18 Pomplun).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sipinen as applied to claim 14 above, and further in view of Wilson et al. (US 2003/0236371). 
Regarding claim 18: Sipinen discloses the compositions can be made into articles, although doesn’t mention injection moulded plastic products. 
Wilson is directed to a degradable composition that is made into either films or injection moulded articles. One skilled in the art would have been motivated to form a polymer composition into an injection moulded plastic product to produce articles such as those in [0135] of Wilson. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to form a polymer composition into an injection moulded plastic product.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.